DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 4/29/2021.
Claims 1, 4-6, 9-11 and 14-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. US 20160219582 in view of Kim et al. US 20180359068.

Regarding claim 1, A method of a user equipment (UE) for receiving short transmission time interval (TTI) frame structure configuration information, the method comprising: receiving configuration information of a short TTI (eNB communicates TTI length configuration to the user equipment, para. 0031, Figure 6); and receiving data through a frame structure that includes the short TTI  based on the configuration information of the short TTI (eNB communicates data via the downlink transmission to the UE, para. 0031, if data requires low latency, a short TTI length is selected to transport the data, para. 0029).  Au does not disclose wherein the short TTI includes a first pattern and a second pattern, and wherein the first pattern includes four sets of two symbols and two sets of three symbols among a total 14 symbols.  Kim discloses a subframe include 14 OFDM symbols and a TTI can include two symbols, three symbols, four symbols or seven symbols, and the sTTI length within a subframe may be signaled to the UE, para. 0184, 0202. Kim discloses, as an example, when the eNB signals to the UE that the short TTI length in a subframe is four symbols under the assumption that PCFICH=0, the UE may configure the sTTI starting from the first symbol or the 
Regarding claim 4, The method of claim 1, further comprising transmitting data through the frame structure including the short TTI (eNB communicates data via the downlink transmission to the UE, para. 0031, if data requires low latency, a short TTI length is selected to transport the data, para. 0029).  
Regarding claim 6, A method of a base station for transmitting short transmission time interval (TTI) frame structure configuration information, the method comprising: configuring a short TTI; transmitting configuration information of the configured short TTI to a user equipment (UE) (eNB communicates TTI length configuration to the user equipment, para. 0031, Figure 6); and transmitting data through a frame structure including the short TTI (eNB communicates data via the downlink transmission to the UE, para. 0031, if data requires low latency, a short TTI length is selected to transport the data, para. 0029).  Au does not disclose wherein the short TTI includes a first pattern and a second pattern, and wherein the first pattern includes four sets of two symbols and two sets of three symbols among a total 14 symbols.  Kim discloses a subframe include 14 OFDM symbols and a TTI can include two symbols, three symbols, four symbols or seven symbols, and the sTTI length within a subframe may be signaled to the UE, para. 0184, 0202. Kim discloses, as an example, when the eNB signals to 
Claims 9, 11, 14 are rejected under the same rationale.

Claims 5, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. US 20160219582 in view of Kim in view of Au et al. US 10200137 (hereinafter Au II).

Regarding claim 5, The method of claim 1, Au and Kim do not disclose wherein the configuration information of the short TTI is received through higher layer signaling.  Au II discloses adaptive TTI are configured with adaptive TTI, for instance by receiving and decoding the configuration information at an associated higher layer, column 5, lines 50-52.  At the time of the filing of the invention it would have been obvious to include configuration information exchange at higher layer.  One of ordinary skill in the art would be motivated to do so for adaptive coexistence of systems.
Claims 10, 15 are rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468